— Judgment, Supreme Court, New York County (Diane A. Lebedeff, J.), entered August 13, 1991, awarding plaintiff the total sum of $50,280.74, pursuant to an order of the same court entered on or about August 12, 1991, granting plaintiffs motion for summary judgment and directing entry of judgment thereon, unanimously affirmed, without costs.
Defendant failed to adduce any evidentiary proof in admissible form sufficient to establish the existence of a material question of fact, in support of its contention that it did not enter into a contract with plaintiff, but rather that plaintiff was a volunteer.
There is no issue of fact as to the existence of a contract, as *527evidenced by a written memorandum signed by defendant’s chairman approving payment of the retainer amount, which approval was admittedly relayed to plaintiff. Further, the measure of damages was properly determined by the IAS Court. Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Asch, JJ.